DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicants amendment filed 11/08/2021 has been entered.  Claims 1-6, 8, 10-31 are pending, claims 3, 4, 16-18, and 22-26 have been withdrawn from consideration, and claims 1, 2, 5, 6, 8, 10-15, 19-21 and 27-31 are currently under consideration for patentability under 37 CFR 1.104.  Previous rejections under 35 U.S.C. 112(b) have been withdrawin in light of Applicant’s amendments.  

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 8, 10-15, 19, 21, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, II et al. (U.S. 2013/0172674, hereinafter Kennedy et al.) in view of Okada et al. (U.S. 2004/0158129).
With respect to claim 1, Kennedy et al. teaches a tip part (FIG. 25) for an endoscope, said tip part comprising: 
a vision receptor having a first lens (1652, FIG. 17a, para [0116] states camera train holder 2402 is similar to camera train holder 1600 in terms of construction, method of use, and assembly) and a vision sensor (2410) for providing an image from received light ; 
a casing (2412) with an internal surface supporting and contacting the first lens so that the casing substantially and directly maintains a position of the first lens in relation to another lens and/or in relation to the vision sensor; 
a first light source (held within 2404, para [0116]); and 
an exterior housing having a distal or front end longitudinally opposite and spaced apart from a proximal or back end (FIG. 25,26), a side wall extending from the front end to the back end (circumferential wall in FIG. 25), and a front wall (flat distal end portion, FIG. 25) connected to the side wall at the front end, the exterior housing formed in one-piece with the casing and the front wall accommodating the vision receptor and the first light source (FIG. 25); and 
a light shield positioned between the vision receptor and the first light source so as to prevent ingress of stray light from the first light source into the vision receptor by optically shielding the vision receptor (see for example paragraph [0064], [0102]).

    PNG
    media_image1.png
    550
    942
    media_image1.png
    Greyscale


With respect to claim 1, Okada et al. teaches a window (84) made of a transparent material (glass, para [0048]) and positioned at a distal end of the tip part at least partly in front of a first lens (FIG. 3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the tip part of Kennedy et al. to further include a window as taught by Okada et al. in order to protect the optical elements of the lens system (para [0048] of Okada et al.).  
With respect to claim 2, Kennedy et al. teaches the casing is made of an opaque material forming the light shield, which at least partially surrounds the vision receptor (see for example paragraph [0064], [0073], [0102], [0116]).
With respect to claim 5, Kennedy et al. teaches the casing extends from the front wall to the vision sensor (FIG. 25).
With respect to claim 6, Kennedy et al. teaches the front wall of the exterior housing comprises an exterior surface positioned at the distal end of the tip part, wherein a distal end of the light shield is arranged substantially flush with the exterior surface (FIG. 25).
With respect to claim 8, Kennedy et al. teaches the exterior surface is substantially planar, (FIG. 25).
With respect to claim 10, Okada et al. teaches the window (84) comprises a first material (glass, para [0048]), and the exterior housing (89) comprises a second material (hard resin, para [0046]), the second material different from the first material.
With respect to claim 11, the claim limitation, “wherein the first lens is a wafer lens” is considered product by process.  MPEP 2113 I. states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the 
With respect to claim 12, Kennedy et al. teaches the vision receptor comprises the casing and a lens stack having the first lens (1652) and a second lens (1650), the lens stack being positioned inside the casing (para [0098] for example), the second lens being positioned successively in front of the first lens (FIG. 17A).
With respect to claim 13, Kennedy et al. teaches the casing abuts the vision sensor and the first lens (FIG. 17, 25 for example).
With respect to claim 14, Kennedy et al. teaches the vision receptor and/or the tip part do(es) not comprise a separate lens barrel or envelope configured to support the first lens or plurality of lenses (FIG. 17, 25).
With respect to claim 15, Kennedy et al. teaches an endoscope, comprising: a tip part according to claim 1 (FIG. 17, 25).
With respect to claim 19, Kennedy et al. teaches tip for an endoscope, comprising:
a vision sensor (2410);
a first light source (held within 2404, para [0116]), an exterior housing (FIG. 25) extending axially from a proximal end to a distal end and having a front wall (see below) and an exterior wall (see below), the exterior wall connected to and extending proximally from the front wall (FIG. 25), the housing made of an opaque material (para [0064], [0073], [0102], [0116]) and accommodating the vision sensor and the first light source; and
a casing extending proximally from the front wall, the housing formed in one-piece with the casing and the front wall (see below).

    PNG
    media_image1.png
    550
    942
    media_image1.png
    Greyscale

However, Kennedy et al. does not teach a window.
With respect to claim 19, Okada et al. teaches a window (84) made of a transparent material (glass, para [0048]) and positioned at a distal end of the housing axially in front of the vision sensor (FIG. 3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the tip part of Kennedy et al. to further include a window as taught by Okada et al. in order to protect the optical elements of the lens system (para [0048] of Okada et al.).  
With respect to claim 21, Kennedy et al. teaches a light shield between the vision sensor and the first light source (see for example paragraph [0064], [0073], [0102], [0116]).
With respect to claim 28, Kennedy et al. teaches the casing comprises a longitudinal axis and a first cross-sectional profile at a first position along the longitudinal axis and a second cross-sectional profile at a second position along the longitudinal axis, the second position spaced from the first position, and wherein, the front wall comprises a cross-section that is different than at least the second cross-section profile of the casing (FIG. 25 shows a circular opening at 2414, FIG. 26 shows a square opening at 2410).
With respect to claim 29, Kennedy teaches the casing supports the vision receptor and the light source (via 2404), and the casing is formed in one modular piece (FIG. 26).
With respect to claim 30, Kennedy et al. as modified by Okada et al. would result in the window being positioned at the distal end in the area of reference 2414 in FIG. 25 of Kennedy et al., and as such would be flush with and surrounded by an exterior surface of the exterior housing.  See also FIG. 3 of Okada.
With respect to claim 31, Kennedy teaches the casing supports the vision receptor and the light source (via 2404), and the casing is formed in one modular piece (FIG. 26).

Claims 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy, II et al. (U.S. 2013/0172674, hereinafter Kennedy et al.) in view of Okada et al. (U.S. 2004/0158129) as applied to claims 1 and 19 above and further in view of Navok et al. (U.S. 2006/0173242).
Kennedy et al. in view of Okada et al. teaches a tip as set forth above.  However, Kennedy et al. in view of Okada et al. does not teach the window being integral with the housing.
With respect to claim 20, Navok et al. teaches an analogous tip wherein a window (34) is integrally formed with a housing (40), para [0080]).
That is, the currently pending specification defines integrally as “be substantially inseparable by hand” at paragraph [0032]. Navok et al. teaches the window is soldered to the housing.  This meets the plain meaning of “substantially inseparable by hand”.
With respect to claim 27, Navok et al. teaches an analogous tip wherein a sidewall (40) and a window (34) are integrally formed in one piece (para [0080]).
That is, the currently pending specification defines integrally as “be substantially inseparable by hand” at paragraph [0032]. Navok et al. teaches the window is soldered to the housing.  This meets the plain meaning of “substantially inseparable by hand”.
. 

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that in FIGS. 16-17 the front wall of Kennedy et al. is merely an end cross-sectional surface of the lens stack recess 1610 characterized by the office as the casing, and as such Kennedy fails to disclose an exterior housing formed in one-piece with the casing and the front wall, or having a front all connected to the side wall at the front end, this is not persuasive.  Applicant has provided no reasoning as to why the end cross-sectional surface of the camera train holder does not meet the plain meaning of a front wall.  It is further noted that Applicant’s elected embodiment, at FIGS. 4A and 4B for example, do not show a front wall distinct from the end cross-sectional surface of the casing 8b.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795